Citation Nr: 1129099	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with Portland.

In November 2008, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is appealing the denial of an increased rating for PTSD, currently rated as 50 percent disabling.  

In a statement of December 2008, the Veteran stated that his temper had been worsening and that he was moodier.  He stated that he is having less contact with his children and grandchildren due to their fear of his explosive temper.  He also stated that his nervous palsy was worsening.  The last VA examination provided was in April 2007.  In essence, he is arguing that his disability has worsened.  

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Considering the Veteran's statements that his disability has worsened and that the most recent examination was more than 4 years ago, the Board is of the opinion that a new examination is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Walla Walla VA Medical Center for the period from August 2008 to the present.

2.  Schedule the Veteran for an examination to determine the current severity of PTSD.  The claim file should be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to PTSD.  The examiner must conduct a mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


